UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7010



OSCAR AUGUSTO UGARTE-SALAS,

                                              Petitioner - Appellant,

          versus


LOUIS   D.  CROCETTI,   JR.,  United   States
Immigration   and   Naturalization   Service,
Baltimore, Maryland Office; JOHN ASHCROFT,
Attorney General of the United States,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-01-
2894-MJG)


Submitted:   December 17, 2002              Decided:   January 3, 2003


Before WILKINS, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sheldon R. Lipson, LAW OFFICE OF SHELDON LIPSON, Bethesda,
Maryland, for Appellant.     Robert D. McCallum, Jr., Assistant
Attorney General, Emily Anne Radford, Assistant Director, Papu
Sandhu, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Oscar Augusto Ugarte-Salas, a native and citizen of Peru,

appeals the district court order denying his 28 U.S.C. § 2241

(2000)    petition   for   a   writ   of   habeas   corpus.   Ugarte-Salas

challenged the Board of Immigration Appeals’ decision to affirm the

denial of discretionary § 212(c) relief and deny the motion to

remand.    We affirm.

     We find there is no merit to Ugarte-Salas’ argument that the

Immigration Judge was without jurisdiction to rule on the merits of

his application for § 212(c) relief.           He has not shown that the

proceedings improperly denied his application for § 212(c) relief.

In addition, we affirm the district court’s finding that it was

without jurisdiction to review the merits of the discretionary

denial of 212(c) relief.       See Bowrin v. I.N.S., 194 F.3d 483, 490

(4th Cir. 1999) (“Only questions of pure law will be considered on

§ 2241 habeas review. Review of factual or discretionary issues is

prohibited.”)

     We affirm the district court’s order.          We grant Ugarte-Salas’

motion to supplement the appendix.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED


                                       2